UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-1400



ESTATE OF WENDELL HESTER, Stephen P. Bishop, Executor,

                Plaintiff - Appellant,

          v.


UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Samuel G. Wilson, District
Judge. (5:06-cv-00041-sgw-jgw)


Submitted:   September 29, 2008           Decided:   October 21, 2008


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Aubrey J. Owen, OWEN & TRUBAN, PLC, Winchester, Virginia, for
Appellant. John L. Brownlee, United States Attorney, Nathan J.
Hochman, Assistant Attorney General, Richard Farber, Arthur T.
Catterall, Tax Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              The estate of Wendell Hester appeals the district court’s

order granting summary judgment in favor of the United States on a

tax refund suit, 26 U.S.C. § 7422 (2000).         At issue is whether the

assets   that     were    improperly     transferred   to     the   decedent’s

investment account were includible in his gross estate.               We have

reviewed the record included on appeal as well as the parties’

briefs, and have found no reversible error. Accordingly, we affirm

for the reasons stated by the district court.               Estate of Wendell

Hester   v.    United    States,   No.   5:06-cv-00041-sgw-jgw      (W.D.   Va.

March 2, 2007).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                         2